        Case 2:16-CM-27241-CMR Document 80 Filed 08/21/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  IN RE: GENERIC PHARMACEUTICALS                          MDL 2724
  PRICING ANTITRUST LITIGATION                            16-MD-2724

  This Document Relates To:                               HON. CYNTHIA M. RUFE

  See Appendix A



                         NOTICE OF CHANGE OF PARTY NAME

       Please take notice that the name of Plaintiff César Castillo, Inc. was changed to César

Castillo, LLC. The address and the telephone number of the company have not been affected by

this change.



Dated: August 21, 2020                           Respectfully submitted,

                                                 /s/ Dianne M. Nast
                                                 Dianne M. Nast
                                                 NASTLAW LLC
                                                 1101 Market Street, Suite 2801
                                                 Philadelphia, Pennsylvania 19107
                                                 (215) 923-9300
                                                 (215) 923-9302 (fax)
                                                 dnast@nastlaw.com

                                                 Lead and Liaison Counsel for Direct
                                                 Purchaser Plaintiffs
        Case 2:16-CM-27241-CMR Document 80 Filed 08/21/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I, Dianne M. Nast, certify that, on this date, the foregoing document was served by filing

it on the court’s CM/ECF system and additionally via electronic mail to all counsel of record.


Dated: August 21, 2020                                      /s/ Dianne M. Nast
                                                            Dianne M. Nast
